Bullard, J.
The plaintiff represents that Pringle & Co. instituted suit against him by attachment in the Parish Court, to recover damages for an alleged theft committed by his slave. That, by agreement of parties, the slave was sold by Hozey, the late sheriff, the price to await the decision of the cause; and that the slave sold for $690.. He further represents, that Pringle & Co. afterwards transferred the case to the Commercial Court, which refused, to take cognizance of, and finally dismissed it; and that the Parish Court refused to resume jurisdiction. Whereupon he alleges his right to recover back the price of the slave from the sheriff and his sureties.
Pringle & Co. having failed in their action, the present plaintiff *568has an undoubted right to be re-placed in the position in which he was before the institution of the suit. He has a right to look to the sheriff for such an amount as remained in his hands. Tt is, however, just that credit be given for what he paid by consent of parties. The plaintiff’s attorney authorized the sheriff to pay to Pringle & Co. $230, and this was sanctioned by the other party. That would leave a balance in the hands of Hozey of $460, for which the plaintiff is entitled to judgment against the sureties.
Vason, for the plaintiff.
Micou and Preston, for the appellants.
The judgment of the Commercial Court is, therefore, reversed ; and it is ordered, that the plaintiff recover of the defendants, sureties of Hozey, severally, the sum of four hundred and sixty dollars, with interest, at five per cent, from judicial demand, provided that satisfaction be entered as to all the defendants on the payment of the above sum, with interest and costs, by one or more of said defendants ; and that the defendants pay the costs of the court below, those of this court to be borne by the plaintiff and appellee.